2013 IL App (1st) 123634
                                                                                  THIRD DIVISION
                                                                                 September 30, 2013

                                 No. 1-12-3634
_____________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

ANTHONY DAVIS, JOHN EDWARDS,                      ) Appeal from the
CYNTHIA SINGLETON, VINCENT                        ) Circuit Court of
LOCKETT, LEON WILLIAMS, TYRONE                    ) Cook County.
HUTSON, STEVEN BURRIS, and FRANK                  )
MARTIN, in Their Official Capacities as           ) No. 12 COEL 25
Aldermen of the City of Country Club Hills,       )
and OSCAR MCNEAL and CHESTER MILLER,              ) Honorable
as Individuals,                                   ) Maureen Ward Kirby,
                                                  ) Judge Presiding.
               Plaintiffs-Appellants,             )
                                                  )
                       v.                         )
                                                  )
THE CITY OF COUNTRY CLUB HILLS,                   )
DEBORAH M. MCILVAIN, in Her                       )
Official Capacity as Clerk of the City of Country )
Club Hills, and DAVID ORR, in His                 )
Official Capacity as the Cook County Clerk,       )
                                                  )
               Defendants-Appellees.              )
______________________________________________________________________________

       PRESIDING JUSTICE HYMAN delivered the judgment of the court with opinion.
       Justices Pucinski and Mason concurred in the judgment and opinion.


                                             OPINION

¶1      This interlocutory appeal challenges the trial court's denial of a petition to preliminarily

enjoin the results of a referendum reducing to five the number of aldermen in the City of Country
No. 1-12-3634

Club Hills. A majority of eligible voters approved the referendum at the November 6, 2012,

general election, and in April 2013, the voters elected five aldermen, who then took office.

¶2     The only issue the trial court determined was the request for preliminary relief. That

issue is now moot, and the public-interest exception to the mootness doctrine does not warrant

our exercise of review.

¶3                                      BACKGROUND

¶4     The City of Country Club Hills' city council consisted of 10 aldermen, with 2

representing each of the City's five wards. Qualified voters petitioned to place a referendum on

the ballot for the 2012 general election seeking to reduce the number of elected aldermen to five,

with one alderman representing each ward. The petition requested that the following proposition

be placed on the ballot:

       "SHALL THE CITY OF COUNTRY CLUB HILLS RESTRICT                              YES [       ]

       NUMBER OF ALDERMEN TO 5, WITH ONE ALDERMAN                                  NO [         ]

       REPRESENTING EACH WARD?

       All existing aldermanic terms shall expire as of the date of the next regular aldermanic

       election, at which time a full complement of aldermen shall be elected for the full term."

¶5     This language was taken from section 3.1-20-20(a) of the Illinois Municipal Code (65

ILCS 5/3.1-20-20(a) (West 2008)). After the time for filing objections closed, the city clerk

submitted a written certification of the ballot proposal to the county clerk. The referendum

question as certified by the city clerk included the question as to whether the number of aldermen

should be reduced to five, but omitted the informational language regarding the expiration of


                                                -2-
No. 1-12-3634

current aldermanic terms. The referendum passed with 58.44% of the vote.

¶6      About three weeks later, on November 26, 2012, plaintiffs, which included nine aldermen

in their official capacities, as well as two proponents of the referendum, filed a complaint for

declaratory judgment, mandamus, and injunctive relief. They alleged the city clerk exceeded her

authority by failing to include all of the requested petition language on the ballot, rendering the

referendum election void. That same day, plaintiffs filed an emergency motion for a temporary

restraining order/preliminary injunction seeking to stop the county clerk from certifying the

election results the following day. At an emergency hearing on the plaintiffs' motion, the county

clerk's office stated that if the trial court issued an injunction in plaintiffs' favor, it would revoke

its November 27, 2012, certification. The plaintiffs then withdrew their request for a temporary

restraining order and proceeded on their request for preliminary injunctive relief.

¶7      A hearing on the plaintiffs' motion for a preliminary injunction was held on December 7,

2012. Plaintiffs argued that the city clerk had a duty to certify or reject the proposition as

requested in the petition and did not have discretion to alter the language of the petition by

omitting the informational language on the ballot. The trial judge denied the plaintiffs' motion

finding plaintiffs failed to show irreparable harm because the aldermen still had time to file as

independent candidates. The trial judge also concluded that plaintiffs failed to establish a

substantial likelihood of success on the merits of the underlying action, noting that the city clerk

complied with the Municipal Code by placing the question on the ballot without the

informational language and the plaintiffs had time to file objections to the proposition before it

was certified. The trial court expressed doubt as to the appropriateness of ignoring the will of


                                                   -3-
No. 1-12-3634

the 58% of Country Club Hills citizens who approved the proposition. Thus, the county clerk's

November 27, 2012, certification remained in place.

¶8     On December 13, 2012, plaintiffs filed this interlocutory appeal asking us to reverse the

trial court's order denying their motion for a preliminary injunction, void the results of the

November 6, 2012, referendum election, and order that the proposition with the explanatory

language be placed on the ballot for the April 9, 2013, consolidated election. Alternatively, if the

referendum election was found to be valid, plaintiffs asked the court to hold that their aldermanic

seats would not expire until the next aldermanic election in 2015. Plaintiffs did not seek an

expedited appeal until January 14, 2013, when they filed a motion to expedite along with their

initial brief in this case. That motion was denied by a different panel of this court, and plaintiffs

took no further steps to obtain an expedited ruling. The April 9, 2013 general election of the five

aldermen proceeded and the Cook County clerk certified the results on April 30, 2013.

¶9                                          ANALYSIS

¶ 10   A case must remain a legal controversy from the time filed in the appellate court until the

moment of disposition. Although neither party challenged our jurisdiction, as the reviewing

court, we have a duty to consider jurisdiction sua sponte. The circumstances raised the

possibility of mootness, and so we ordered the parties to file supplemental briefs addressing

mootness. See Emery v. Northeast Illinois Regional Transportation Co., 374 Ill. App. 3d 974,

977 (2007). "The existence of an actual controversy is an essential requisite to appellate

jurisdiction, and courts of review will generally not decide abstract, hypothetical, or moot

questions." In re Marriage of Nienhouse, 355 Ill. App. 3d 146, 149 (2004) (citing Steinbrecher


                                                 -4-
No. 1-12-3634

v. Steinbrecher, 197 Ill. 2d 514, 523 (2001)). “A case on appeal becomes moot where the issues

presented in the trial court no longer exist because events subsequent to the filing of the appeal

render it impossible for the reviewing court to grant the complaining party effectual relief.”

Jackson v. Board of Election Commissioners, 2012 IL 111928, ¶ 28. "This court will not review

cases merely to establish a precedent or guide future litigation." Madison Park Bank v. Zagel, 91

Ill. 2d 231, 235 (1982). Even if the case is pending on appeal when the events that render an

issue moot occur, as a reviewing court, we generally will not issue an advisory opinion.

Bluthardt v. Breslin, 74 Ill. 2d 246, 250 (1979).

¶ 11   Where an election has already passed, a cause is moot. Jackson, 2012 IL 111928, ¶ 36.

(“It is well established under Illinois law that the conclusion of an election cycle normally moots

an election contest.”). An otherwise moot issue may be considered in rare cases involving issues

presenting " 'a question of great public interest.' " Circle Management, LLC v. Olivier, 378 Ill.

App. 3d 601, 607 (2007) (quoting In re A Minor, 127 Ill. 2d 247, 257 (1989)). "The public

interest exception to the mootness doctrine allows a court to reach the merits of a case which

would otherwise be moot if the question presented is of a public nature, an authoritative

resolution of the question is desirable for the purpose of guiding public officers, and the question

is likely to recur." Jackson, 2012 IL 111928, ¶ 44. Not only is the exception construed narrowly,

but all three elements must be present. In re India B., 202 Ill. 2d 522, 543 (2002).

¶ 12   In Jackson, our supreme court held that the public-interest exception applied to a

challenge of a candidate's eligibility for election to the Chicago city counsel, even though the

election had been held and another candidate had been in office for more than a year. First, the


                                                -5-
No. 1-12-3634

court noted that the appeal raised a question of election law, which inherently is a matter of

public concern. The specific issue presented was likely to recur in future municipal

elections–whether a determination that a candidate for municipal office owes more property tax

than he or she had paid means that the candidate owes a debt to a municipality within the

meaning of section 3.1-10-5(b) of the Illinois Municipal Code (65 ILCS 5/3.1-10-5(b) (West

2010). Lastly, the court found that a ruling would aid election officials and lower courts in

promptly deciding similar disputes in the future, "thereby avoiding the uncertainty in the electoral

process which inevitably results when threshold eligibility issues cannot be fully resolved before

voters begin casting their ballots." Jackson, 2012 IL 111928, ¶ 44.

¶ 13   Plaintiffs urge this court to follow the holding in Jackson, and argue that the public policy

exception applies. But the Jackson decision is entirely distinguishable. There, the trial and

appellate courts addressed the merits of the objection in determining whether the candidate's

name should be placed on the ballot. By contrast, the merits of plaintiffs' underlying complaint

have not been fully addressed by the trial court; namely, whether the City Clerk exceeded her

authority rendering the election invalid. Instead, the trial court's consideration was limited to

rejecting a preliminary injunction, the plaintiffs having failed to establish irreparable harm or a

substantial likelihood of success on the merits. Under the record before us, an opinion from this

court on the trial court's denial of preliminary relief would not provide an authoritative

determination of the issues at the heart of this case. See Iowa–Illinois Gas & Electric Co. v.

Illinois Commerce Comm'n, 91 Ill. App. 3d 96, 97 (1980) (holding that case would not be

considered under public-interest exception where rulings by appellate court would be evidentiary


                                                 -6-
No. 1-12-13634

in nature and evidence presented in trial court was incomplete). Therefore, the public-interest

exception is not satisfied.

¶ 14                                     CONCLUSION

¶ 15   In the absence of a continuing legal controversy and finding no reason for the exception

to the mootness doctrine to apply, we dismiss this appeal.

¶ 16   Appeal dismissed.




                                               -7-